DETAILED ACTION
Status of the Claims
The amendments filed 2/19/2021 have been entered.
Response to Arguments
Applicant’s arguments, filed 2/19/2021, have been fully considered.
Applicant first argues that “[a] person of ordinary skill in the art would not be motivated to look at the teachings of Kottayil of dronabinol nebulizer formulations when determining the proper excipients and concentrations of such excipients for an oral formulation” and “would not be motivated by the teaching of a dronabinol nebulizer formulation to create a dronabinol oral formulation” (Applicant Arguments, Page 4).
The argument is not found persuasive.  As discussed in the previous basis of rejection, reiterated below, Kottayil et al teach that, “[i]n further embodiments, the present invention is formulated into a stable aqueous cannabinoid [oral syrup] formulation by first preparing a stable aqueous nebulizer formulation, and then further adding a sweetening agent, taste-making agent, flavoring agent, coloring agent, viscosity modifying agent or combinations thereof” (Paragraph 0162).  Indeed, Kottayil et al disclose numerous oral syrup formulations comprising dronabinol, alcohol, propylene glycol, buffer/water and sweetener (Paragraphs 0288-0295, Examples 15-19) which entail nothing more than the nebulizer formulations further comprising a sweetening agent.
Regarding the teaching in Kottayil et al that the “stabilized cannabinoid formulation” can comprise “from about 20% to about 44% water” (Paragraph 0015), Applicant next argues that “[a] person of ordinary skill would have no motivation to decrease the amount of water based on the data presented in Kottayil” considering that Kottayil et al further teaches that “formulations with 
At the outset, it is noted that buffer comprises water.  As such, even buffer-containing solutions of Kottayil et al would comprise water.  Moreover, Applicant is reminded that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551 (Fed. Cir. 1994).  “The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed” In re Fulton, 391 F.3d 1105 (Fed. Cir. 2004).
Applicant next argues that “Kottayil does not disclose dronabinol formulations with water and/or less than 23% cosolvent… that are stable” (Applicant Arguments, Page 4).  Rather, “Kottayil teaches that formulations containing water and less than 30% cosolvent are not stable and thus not commercially viable” (Applicant Arguments, Page 5).
It is not found persuasive that Kottayil et al indicate formulations as “not stable and thus not commercially viable” as asserted by Applicant.  Nevertheless, it is agreed that some of Applicant’s instantly claimed formulations do, in fact, demonstrate a significant reduction in impurities over a specified period of time when compared to related compositions of Kottayil et al, which may entail an unexpected result.  However, Applicant is reminded that “the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”.  In re Clemens, 622 F.2d 1029 (CCPA 1980).  Thus, in In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003), factual evidence demonstrating a greater than expected result from the In re Kollman, 595 F.2d 48 (CCPA 1979).
In the instant case, the claims are not considered to be drafted commensurate in scope with any unexpected results so as to overcome the prima facie case of obviousness.  For example, the instantly claimed compositions can comprise 5-21% cosolvent whereas the Specification only discloses compositions comprising 17.5% cosolvent exhibiting unexpectedly improved stability.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 1-3 are MAINTAINED rejected under 35 U.S.C. 103(a) as being unpatentable over Kottayil et al (US 2008/0112895; of record) as evidenced by Fromm (Preparation of Aqueous Buffer Solutions, available online at http://www.3rd1000.com/chem101/chem103q.htm, 1997; of record).
Instant claims 1-3 are drawn to a stable oral pharmaceutical solution comprising:
(A)	about 0.1% to about 5% w/w dronabinol;
(B)	about 15% to about 95% w/w alcohol (more specifically, about 40% to about 95% (claim 2) or about 15% to about 65% (claim 3));
(C)	31.90% or less water;
(D)	about 5.0% to about 21.0% co-solvent consisting of propylene glycol, polyethylene glycol or a mixture thereof; and
(E)	an antioxidant;
wherein the pharmaceutical formulation is an oral solution.
Kottayil et al teach “[a] room temperature stable aqueous cannabinoid formulation” (Abstract) and, in particular – as disclosed in Paragraph 0247-0249, Table 4, Example 5-I – an “aqueous” (Paragraph 0247) nebulizer solution comprising:
(A)	5.0 mg/mL (i.e., 0.5% w/w) dronabinol;
(B)	50% v/v ethanol;
(C)	35% v/v pH 7.01 buffer;
NOTE:	as evidenced by Fromm, a 7.01 pH buffer would comprise about 2.085 g NaH2PO4 and Na2HPO4 diluted in “water to one liter” to entail a composition comprising about 99.7915% water.  As such, it is determined that the 35% v/v pH 7.01 buffer in Example 5-I would entail about 34.927% water in the composition of Example 5-I
15% v/v co-solvent consisting of a combination of propylene glycol (10.0% v/v) and polyethylene glycol (5.0% v/v); and
(E)	0.05% v/v of the antioxidant butylated hydroxyl anisol in combination with BHT.
As such, Example 5-I as taught by Kottayil et al differs from the instantly claimed solution in the following ways:
(1)	Example 5-I comprises 34.927% water as opposed to 31.90% or less water; and
(2)	Example 5-I (and related solutions) taught by Kottayil et al are disclosed as “Nebulizer Formulations” as opposed to oral pharmaceutical solutions.
Yet, as to (1):  as further taught by Kottayil et al, the “stabilized cannabinoid formulation” can comprise “from about 20% to about 44% water” (Paragraph 0015).
As discussed by MPEP 2144.05, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists” (citing In re Wertheim, 541 F.2d 257 (CCPA 1976); In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465 (Fed. Cir. 1997)).  
And, as to (2):  as further taught by Kottayil et al, “[i]n further embodiments, the present invention is formulated into a stable aqueous cannabinoid [oral syrup] formulation by first preparing a stable aqueous nebulizer formulation, and then further adding a sweetening agent, taste-making agent, flavoring agent, coloring agent, viscosity modifying agent or combinations thereof” (Paragraph 0162).      
For all the foregoing reasons, instant claims 1-3 are rejected as prima facie obvious.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claims 1-3 are MAINTAINED rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,345,771.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘771 claims are similarly drawn to compositions comprising dronabinol, alcohol, a co-solvent, an antioxidant and less than 31.90% water by weight.
Claims 1-3 are MAINTAINED rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,265,293.
Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘293 claims are similarly drawn to compositions comprising dronabinol, alcohol, a co-solvent, an antioxidant and less than 31.90% water by weight.
Conclusion
No new ground(s) of rejection are presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611